DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (polypeptides) and SEQ ID 3 with traverse in the reply filed on 21 June, 2022.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 26 July 2022.
As noted in that office action, the sequences of claim 58 were found to be both novel and unobvious over the prior art.

Claims Status
Claims 56-82 are pending.
Claims 56, 58, and 59 have been amended.
Claim 82 is new.
Claims 61-81 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Objections
The objection to claim 59 due to a grammatical error is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claims 56-60 under 35 U.S.C. 101 because the claims read on a judicial exception (natural phenomenon) is hereby withdrawn due to amendment.

The rejection of claims 56-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to what “consists essentially of” comprises is hereby withdrawn due to amendment.

The rejection of claim(s) 56, 57, and 60 under 35 U.S.C. 102(a)(1) as being anticipated by Engedal et al (Microb. Biotechnol. (2011) 4(1) p32-46) is hereby withdrawn due to amendment.

The rejection of claim(s) 56, 57, 59, and 60 under 35 U.S.C. 103 as being unpatentable over Engedal et al (Microb. Biotechnol. (2011) 4(1) p32-46) in view of Altai et al (Amino Acids (2012) 42(5) 1975-1985) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-60 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejected claims all allow for two different genera, one that is inclusive of the other – comprising and consisting of.  This is a broad range (comprising), and narrower range (consisting of), which is considered indefinite (MPEP 2173.05(c)(I)).
response to applicant’s arguments
	Applicants argue that consisting of is a subgenus of comprising, so there is no confusion.
Applicant's arguments filed 25 Nov, 2022 have been fully considered but they are not persuasive.

If consisting of is entirely contained in the genus of comprising, it is redundant, and its inclusion is confusing (MPEP 2173.05(c)(I)).

New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56, 57, 59, 60 and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (Mol. Immunol. (2007) 44(9) p2487-2491) with evidentiary support from the Uniprot entry for VT1B Shiga toxin (downloaded 6 Dec, 2022).  Please note that this rejection is necessitated by amendment.

Stone et al discuss pentameric neutralizers of verotoxin (title).  Llama monobodies were panned against WT VT1B, subtracted from a VT1B mutant with three mutations, then the antibody binding sequences expressed attached to the VT1B mutant sequence (p2489, 1st column, 2nd paragraph).  As evidenced by the Uniprot entry for WT VT1B, this sequence is MKKTLLIAAS LSFFSASALA TPCVTGKVE YTKYNDDDTF TVKVGDKELF TNRWNLQSLL LSAQITGMTV TIKTNACHNG GGFSEVIFR (4th page, “sequence”) with the first twenty residues a signal sequence (2nd page, “PTM/Processing” continues to 3d page).  The mutations made by Stone et al to this sequence are F30A, W34A, and G62T (fig 1C, p2489, 2nd column, top of page).  These mutations only make sense if the signal sequence is removed (position 30 of the Uniprot sequence if the signal peptide is included is E, not F).  This makes the modified sequence TPCVTGKVE YTKYNDDDTF TVKVGDKELA TNRANLQSLL LSAQITGMTV TIKTNACHNG GTFSEVIFR, which is permitted in the sequences of claims 56 and 82 (a sequence of 69 AA).  This sequence is fused via linker to the antibody sequence (a drug compound) and another linker to what appears to be a His tag (fig 1, p2489, 2nd column, top of page).  While claim 56 limits the sequence to a maximum of 85 amino acids, this can be extended, note claim 59.  Alternatively, the reference expressly mentions that the sequence alone was used for subtraction in the screen (p2489, 1st column, 2nd paragraph).  Thus, the reference anticipates claims 56 and 82.  Note that this sequence still has every feature that applicants have stated is required for binding to the glycosphingolipids other than Gb3, so it will inherently have those binding properties, anticipating claim 57.  The llama antibody is a drug chemical compound, anticipating claim 59.  These compounds form pentamers (p1289, 1st column, 5th paragraph), anticipating claim 60.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658